Exhibit 10.1 FOURTH AMENDMENT TO AMENDED AND RESTATED GASTAR EXPLORATION INC. EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN The GASTAR EXPLORATION INC. EMPLOYEE CHANGE OF CONTROL SEVERANCE PLAN (as previously amended, restated and renamed) (the “Plan”) is hereby amended effective as of March 10, 2015 pursuant to the authorization and direction of the Board of Directors of GASTAR EXPLORATION INC. 1.Appendix A of the Plan is hereby deleted in its entirety and replaced with the following: APPENDIX A Position of Covered Employee Severance Period (in years) Bonus Target CEO 89%** CFO 88%** COO 88%** VP 65% Director 30% Manager 0% Supervisor 0% Staff 0% **In the case of the CEO, CFO and COO, the Bonus Target used for purposes of this AppendixA shall be automatically deemed updated to reflect any upward adjustments to such individual’s annual bonus target which are approved by the Compensation Committee of the Board of Directors of the Company. 2.Except as expressly modified by this Fourth Amendment, the terms of the Plan shall remain in full force and effect and are hereby confirmed and ratified.
